This is a proceeding in error prosecuted by the Pennsylvania Railroad Co. from a final order of the Public Utilities Commission to enforce compliance by the railroad company with the Ohio Automatic Fire Door Law; 8951-1-2-3, GC which provides in part, that railroad companies operating in or passing through Ohio shall equip their locomotives with automatic fire doors over fire boxes of said locomotives; the penalty for violation is fixed and the Public Util. Comm, is empowered to enforce the foregoing sections.
The Commission had the railroad company appear and show cause why the process of law should not be invoked to enforce compliance with the sections. The company appeared and objected to the jurisdiction in the premises; and moved to dismiss, because as a common carrier engaged in interstate commerce is subject toi the Interstate Commerce Act and amendments thereto, especially an Act of Congress known as the Federal Boiler Inspection Act, by virtue of which Act the entire field of legislation in respect to locomotives and appurtenances has been covered. The motion and objection was overruled and the matter proceeded for hearing.
An inspector testified that, certain loeomo-tives on the lines of the railroad company were not equipped with the automatic fife door. The company claims that it shifts locomotives from one division to another to meet the service of the public and engines and locomotives of different classes are needed in the various uses to which they are put.
The Commission rendered judgment against the Railroad Company, ordering it to equip the locomotives with automatic fire doors; of which said order the railroad company complans.-